       Case 3:19-cv-00022-HTW-LRA Document 16 Filed 06/12/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


DR. DONALD RAGGIO and                                                       PLAINTIFFS
DR. CHRIS RAGGIO

V.                                                       CASE NO. 3:19-cv-22-HTW-LRA

CODE COLLECTIVE et al.                                                   DEFENDANTS


                                   NOTICE OF SERVICE

        Please take notice that Drs. Donald and Chris Raggio have this day served in the

above titled action via electronic mail the following:

     1. Plaintiff’s Second Supplemental Response to Defendants’ Sixth Set of Requests for
        Production of Documents to Plaintiffs.

        The undersigned retain the original as custodian thereof.

        Respectfully submitted, this the TWELFTH day of June, 2019.

                                            s/ Andy Lowry____________________
                                            Armin J. Moeller, Jr., MSB No. 3399
                                            Walter H. Boone, MSB No. 8651
                                            Christine Crockett White, MSB No. 10107
                                            Jonathan P. Dyal, MSB No. 99146
                                            Andy Lowry, MSB No. 100782
                                            Patrick Everman, MSB No. 104870
                                            Perry P. Taylor, MSB No. 104944

                                            ATTORNEYS FOR PLAINTIFFS
      Case 3:19-cv-00022-HTW-LRA Document 16 Filed 06/12/19 Page 2 of 3



OF COUNSEL:

BALCH & BINGHAM LLP
188 East Capitol Street, Suite 1400
Jackson, MS 39201-2608
Telephone: (601) 961-9900
Fax: (601) 961-4466
wboone@balch.com
cwhite@balch.com
alowry@balch.com


BALCH & BINGHAM LLP
1310 Twenty Fifth Avenue
Gulfport, MS 39501
Telephone: (228) 864-9900
Fax: (228) 864-8221
jdyal@balch.com
      Case 3:19-cv-00022-HTW-LRA Document 16 Filed 06/12/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiffs hereby certifies that on the 12th day of June,

2019, a copy of the foregoing was filed electronically with the Clerk of Court using the

CM/ECF system. Notice of this filing will be sent to all known counsel of record by

operation of the Court’s electronic filing system.

       So certified, this the TWELFTH day of June, 2019.


                                            s/Andy Lowry____________________
                                            Andy Lowry
